NO. 13468

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                1977




MICHAEL b.XSKEWITZ,
                     Plaintiff-Respondent,

         vs.
CLAYTON BERG I
                      Defendant-Appellant.


Appeal from:     District Court of the &
                                       rh     Judicial District,
                 Honorable Truman G. Bradford, Judge presiding.
Counsel of Record:
         For Appellant:
                 Smith & Harper, Helena, Montana
                 Charles A. Smith argued.
         For Respondent :
              Smith, Emmons, Baillie    &   Walsh
              James R. Walsh argued


                                            Submitted:   June 6, 1977

                                             Decided :jUk   2 2 9977




Filed:   JuN 22   !d
                   w
Honorable Leonard H . Langen, D i s t r i c t Judge, s i t t i n g i n p l a c e of
M r . c h i e f J u s t i c e P a u l G. H a t f i e l d , d e l i v e r e d t h e Opinion o f
t h e Court.

            T h i s i s an a p p e a l from an o r d e r o f t h e d i s t r i c t c o u r t ,

f i r s t j u d i c i a l d i s t r i c t , Lewis and C l a r k County, d e n y i n g d e f e n -

d a n t ' s motion t o v a c a t e t h e d i s t r i c t c o u r t o r d e r changing t h e

venue o f t h i s a c t i o n back t o Cascade County e n t e r e d on May

2 0 , 1976.      The a c t i o n s e e k s r e c o v e r y of money a l l e g e d l y due

under a n o r a l c o n t r a c t .

            On September 30, 1975, p l a i n t i f f ' s c o m p l a i n t was f i l e d

i n t h e d i s t r i c t c o u r t , e i g h t h j u d i c i a l d i s t r i c t , Cascade County,

and a f t e r motion made by d e f e n d a n t t h e d i s t r i c t c o u r t moved t h e

p l a c e of t r i a l t o Lewis and C l a r k County.

            After t h e f i l e a r r i v e d i n t h e o f f i c e of t h e c l e r k of

c o u r t , L e w i s and C l a r k County, p l a i n t i f f moved t h e c o u r t t o

r e t u r n t h e c a s e t o Cascade County and by o r d e r made and e n t e r e d

A p r i l 1 2 , 1976, t h e motion was g r a n t e d .          The o r d e r s t a t e d :

            "The Motion of t h e p l a i n t i f f f o r Change of Venue
            having been s u b m i t t e d t o g e t h e r w i t h s u p p o r t i n g
            B r i e f and no opposing B r i e f o r Memorandum having
            been f i l e d by d e f e n d a n t , and t h e same b e i n g deemed
            a n a d m i s s i o n by d e f e n d a n t t h a t p l a i n t i f f ' s Motion
            i s m e r i t o r i o u s , and it a p p e a r i n g i n any e v e n t t o
            t h e Court t h a t t h e Motion of p l a i n t i f f f o r Change
            o f Venue s h o u l d be a l l o w e d f o r t h e r e a s o n t h a t t h e
            o r i g i n a l Change of Venue t o L e w i s and C l a r k County
            was i m p r o v i d e n t l y g r a n t e d .

            "NOW, THEREFORE, I T I S ORDERED AND THIS DOES ORDER
            t h a t p l a i n t i f f ' s Motion f o r Change o f Venue from t h e
            above e n t i t l e d Court t o t h e D i s t r i c t Court o f t h e
            E i g h t h J u d i c i a l D i s t r i c t i n and f o r t h e County o f
            Cascade be and t h e same i s hereby g r a n t e d . "

            Two d a y s a f t e r t h e A p r i l 12 o r d e r , d e f e n d a n t f i l e d h i s

motion t o v a c a t e t h e A p r i l 1 2 o r d e r .     The motion was s e t f o r

h e a r i n g f o r A p r i l 27, 1976, b u t a t t h e r e q u e s t of t h e movant

t h e A p r i l 27, 1976, h e a r i n g d a t e was v a c a t e d w i t h o u t d a t e .

            F i n a l l y on May 21, 1976, t h e Lewis and C l a r k C o u r t

f i l e d i t s o r d e r s t a t i n g t h a t t h e motion of d e f e n d a n t t o v a c a t e

t h e o r d e r changing venue i s d e n i e d and on May 25, 1976, t h e f i l e
was r e t u r n e d t o t h e c l e r k of c o u r t , e i g h t h j u d i c i a l d i s t r i c t ,

Cascade County.

             T h e r e a f t e r and on J u n e 1 6 , 1976, a Cascade County d i s t r i c t

judge was d i s q u a l i f i e d and a n o t h e r judge assumed j u r i s d i c t i o n .

On J u n e 2 1 , 1976, p l a i n t i f f f i l e d and s e r v e d h i s n o t i c e o f r e a d i -

ness f o r trial.

             Three d a y s l a t e r , on J u n e 24, 1976, d e f e n d a n t f i l e d h i s

n o t i c e of a p p e a l which s t a t e s :

             " N o t i c e i s hereby g i v e n t h a t CLAYTON BERG, Defen-
             d a n t above-named, hereby a p p e a l s t o t h e Supreme
             Court of t h e S t a t e o f Montana from t h e o r d e r of
             t h e D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t
             i n and f o r t h e County of Lewis and C l a r k d e n y i n g
             D e f e n d a n t ' s Motion t o v a c a t e t h e D i s t r i c t C o u r t
             o r d e r changing venue o f t h i s a c t i o n back t o C a s -
             c a d e County e n t e r e d h e r e i n on t h e 2 0 t h day o f
             May, 1976."

             W f i n d t h a t d e f e n d a n t ' s a p p e a l s h o u l d be d i s m i s s e d f o r
              e

t h e reason t h a t t h e order t o vacate i s not an appealable o r d e r

and, i f it w e r e t o be t r e a t e d a s a n a p p e a l from t h e o r d e r d a t e d

A p r i l 1 2 , changing t h e p l a c e of t r i a l t o Cascade County, t h e

a p p e a l s h o u l d be d i s m i s s e d f o r t h e r e a s o n t h a t it was n o t t i m e l y

made.

             Rule 5 , M.R.App.Civ.P.,             provides:

             "The t i m e w i t h i n which an a p p e a l from a judgment
             o r a n o r d e r must be t a k e n s h a l l be 3 0 d a y s from
             t h e e n t r y t h e r e o f , e x c e p t t h a t i n c a s e s where
             s e r v i c e o f n o t i c e o f e n t r y o f judgment i s r e q u i r e d
             by Rule 7 7 ( d ) of t h e Montana Rules o f C i v i l Pro-
             c e d u r e t h e t i m e s h a l l be 30 d a y s from t h e s e r v i c e
             o f n o t i c e o f e n t r y of judgment * * *."

             Rule 7 7 ( d ) , M.R.Civ.P.          r e q u i r e s t h a t upon e n t r y o f an

o r d e r t h e C l e r k s h a l l s e r v e a n o t i c e of t h e e n t r y by m a i l upon

e a c h p a r t y who i s n o t i n d e f a u l t and s h a l l make a n o t e i n t h e

d o c k e t of t h e m a i l i n g .

             W c o u l d f i n d no e n t r y t h a t t h e A p r i l 12 o r d e r f o r change
              e

of venue was s e r v e d p u r s u a n t t o Rule 7 7 ( d ) .            However t h e f i l e

d o e s show t h a t d e f e n d a n t f i l e d h i s motion t o v a c a t e t h e A p r i l 1 2
order on April 14, 1976.      Therefore we hold that in order for
defendant to have made a timely appeal, his notice of appeal
should have been filed on or before May 14, 1976.
           Rule 5, M.R.App.Civ.P.,    also provides for certain in-
stances where the running of the time for filing a notice of
appeal is suspended.     However we are unable to find that de-
fendant's situation comes within any of these exceptions.
           Rule 5 also permits the district court to extend the
time for filing of notice of appeal upon a showing of excusable
neglect.     However, by the time defendant got around to filing
his notice of appeal in this case, the time for this relief had
expired.
           Rule 1, M.R.App.Civ.P.,    specifies from what judgment or
order an appeal may be taken.        The rule specifically allows an
appeal from an order changing or refusing to change the place of
trial when the county designated in the complaint is not the
proper county, but we find nothing in Rule 1 which permits an
appeal from an order denying a motion to vacate an order changing
venue.
           Defendant raised other issues in his brief and during
his oral argument.     Since the appeal is being dismissed for the
reasons stated, these issues are not being discussed.
         Judgment affirmed.


                                                     ------------- ----
                                 Hon. Leonard H. Langen, district' judge,
                                 sitting in place of Mr. Chief Justice
                                 Paul G. Hatfield.